Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 6/2/2021.  
Election/Restrictions
Election was made without traverse in the reply filed on 6/2/2021.  Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected claims, there being no allowable generic or linking claim.  

    PNG
    media_image1.png
    123
    652
    media_image1.png
    Greyscale

Claims 1-16, elected claims, are pending and are presented for examination.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen (US 4760294 A).   

As for claim 1, Hansen discloses a motor coil substrate, comprising: 
a flexible substrate (103 as integrated whole since windings are continuous and connected, Fig. 6); and 
a plurality of coils (104 as 126, 127, etc., Figs. 3-6) formed on the flexible substrate such that each of the coils has a spiral shape, 
wherein the flexible substrate has a plurality of folding lines (for corners) formed and the plurality of coils positioned such that the flexible substrate is configured to be folded (in same direction, as claim does not require “folded back”) at the folding lines and wound around a magnet (116, “a magnetically polarized armature”) and that an m-th coil and an (m+1)-th coil of the plurality of coils partially overlap one another when folded at the folding lines (for each turns of coil).    


As for claim 2, Hansen discloses the motor coil substrate according to claim 1, wherein the plurality of coils is formed such that each of the coils has a central space (opening 106) and a wiring surrounding the central space.
As for claim 4, Hansen discloses the motor coil substrate according to claim 2, and the limitation “wherein the plurality of coils is formed such that the wiring of each of the coils is formed by a subtractive method” has been considered but only limitations directed to the structure of the product have been given patentable weight. The process steps, because they do not define specific structural features, have not been given patentable weight.  MPEP 2113.  
As for claim 5, Hansen discloses the motor coil substrate according to claim 2, and the limitation “wherein the plurality of coils is formed such that the wiring of each of the coils is formed by an additive method” has been considered but only limitations directed to the structure of the product have been given patentable weight. The process steps, because they do not define specific structural features, have not been given patentable weight.  MPEP 2113.  

As for claim 7, Hansen discloses the motor coil substrate according to claim 1, wherein the flexible substrate (103) is configured to be wound such that the flexible substrate forms a space (106) between the magnet (116) and the flexible substrate wound around the magnet.
As for claim 9, Hansen discloses the motor coil substrate according to claim 2, wherein the flexible substrate is configured to be wound in a cylindrical shape (rectangular cylinder) such that the flexible substrate forms a space (106) between the magnet (116) and the flexible substrate wound around the magnet. 
As for claim 10, Hansen discloses the motor coil substrate according to claim 2, wherein the flexible substrate (103) is configured to be wound such that the flexible substrate forms a space (106) between the magnet (116) and the flexible substrate wound around the magnet. 

Allowable Subject Matter
Claims 3, 8 and 11-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/           Primary Examiner, Art Unit 2834